DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of Group V, drawn to a compound of formula I, wherein X1 is CR2, X2 is CR1, and R1 is a 5-10 membered aromatic ring or ring system, and the species (compound 85), in the reply filed on 3/5/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 are pending.  Claim 10 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-9, 11 are examined herein insofar as they read on the elected invention and species.  
A search has been performed on the species election (compound 85) and found free of the prior art, therefore allowable.  
The Examiner will now select another species from formula I for further examination.  Claim 6 has been withdrawn from further consideration as being drawn to a non-elected species.  Claims 1-5, 7-9, 11 are examined herein insofar as they read on the elected invention and species.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9, 11 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10, 16 of copending Application No. 17/062,034.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is substantial overlap of the referenced claims and the instant claims regarding the compound of formula I.  The fact pattern follows the same fact pattern as the anticipatory rejection below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-9, 11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6, 12 of U.S. Patent No. 9,802,961; claims 1-5, 11 of U.S. Patent No. 10,150,782; and claims 1-5, 7 of U.S. Patent No. 10,647,692.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is substantial overlap of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (WO 2015/038503 A1, of record).
Clark et al. teaches compounds of formula I for methods of controlling pests (abstract and claims).  A preferred subgenus of formula I is shown below (Table 2e on page 86), wherein A is CH and R is X2 in Q-2, wherein X2 is CR2, wherein R2 is Qa, wherein Qa is a 5-10 membered aromatic ring or ring system having carbon atoms and/or up to 3 heteroatoms selected from oxygen, sulfur, or nitrogen, with the ring substituted by Rx, wherein Rx is C(O)OR21, wherein R21 is C1-C4 alkyl (claims 1-6).

    PNG
    media_image1.png
    101
    216
    media_image1.png
    Greyscale

Additional components, such as surfactants and diluents (claim 8), and biologically active substances, such as abamectin, may be added (claim 9).  Clark et al. also teaches a treated seed comprising a compound of formula I in an amount of 0.0001 to 1% by weight of the seed before treatment (claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627